Citation Nr: 0107883	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  99-13 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for cervical nerve 
root impingement with radiculopathy with left-sided numbness, 
currently evaluated at 30 percent.

2.  Entitlement to an increased rating for chronic 
lumbosacral strain with radiculopathy, currently evaluated at 
40 percent.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from May 1982 to March 1992.

By rating decision in October 1992, service connection was 
granted for chronic lumbosacral strain injury and for 
symptoms consistent with cervical nerve root impingement.  In 
February 1999, the veteran filed a claim for an increased 
rating for degenerative disc disease of the spine with 
associated numbness.  This appeal arises from the May 1999 
rating decision from the Columbia, South Carolina Regional 
Office (RO) that increased the evaluation of the service 
connected cervical nerve root impingement with radiculopathy 
to 30 percent, and increased the evaluation of the service 
connected chronic lumbosacral strain with radiculopathy, to 
40 percent.  A Notice of Disagreement was filed in May 1999 
and a Statement of the Case was issued in June 1999.  A 
substantive appeal was filed in June 1999 with a request for 
a hearing before a Member of the Board in Washington, D.C.

The Board notes that a hearing was scheduled in Washington, 
D.C., before a member of the Board in November 2000 pursuant 
to the veteran's request on the June 1999 substantive appeal.  
The veteran failed to report for this hearing.  Consistent 
with the August 2000 hearing notice letter to the veteran, as 
he failed to appear for the Board hearing, and a request for 
a postponement has not been received, this case is being 
processed as though the hearing request has been withdrawn.  
See 38 C.F.R. § 20.702.


REMAND

In reviewing the evidence in the claims folder, the 
undersigned notes that the VA orthopedic examination 
conducted in March 1999 is inadequate for rating purposes in 
that the requirements of DeLuca v. Brown, 8 Vet. App. 202 
(1995) were not addressed.  In DeLuca, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) held 
that in evaluating a service-connected joint, functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement 
under 38 C.F.R. § 4.45 must be addressed.  When addressing 
such functional loss, the provisions of VAOPGCPREC 36-97 
(December 1997) must be taken into account.  This opinion 
provides that Diagnostic Code (DC) 5293, intervertebral disc 
syndrome (IDS), involves loss of range of motion and that 38 
C.F.R. §§ 4.40 and 4.45 must be considered when a disability 
is evaluated under this diagnostic code.  Therefore, it must 
be additionally be determined whether a higher rating is 
warranted under DC 5293 based on functional loss, as to the 
service connected chronic lumbosacral strain with 
radiculopathy.  This same principle should be considered 
additionally in evaluating the service connected cervical 
nerve root impingement with radiculopathy with left-sided 
numbness.  Further, an additional neurological examination 
should be provided to fully evaluate the veteran's 
radiculopathy attributable to the service connected chronic 
lumbosacral strain and cervical nerve root impingement. 

Additionally, there is an indication on a November 1998 VA 
outpatient treatment record that the veteran has had 
treatment from a private provider.  Records from this 
provider should be obtained, as well as any treatment records 
not already of record from the Charleston, South Carolina VA 
Medical Center.  

The VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  This includes obtaining 
relevant private and VA medical records and providing the 
veteran with VA examinations, where, as in this case, such 
examinations may substantiate entitlement to the benefit 
sought.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be 
codified at 38 U.S.C. § 5103A) for the specific requirements 
for developing claims.

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
subsequent regulations and VA and court 
instructions on the subject.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for cervical 
nerve root impingement with radiculopathy 
with left-sided numbness and chronic 
lumbosacral strain with radiculopathy 
since 1998.  After securing the necessary 
releases, the RO should obtain all 
records that have not already been 
obtained and associate them with the 
claims file.  The records requested 
should include those from any private 
provider and the Charleston, South 
Carolina VA Medical Center.

3.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination and a VA 
neurological examination to determine the 
current severity of the service connected 
cervical nerve root impingement with 
radiculopathy with left-sided numbness 
and chronic lumbosacral strain with 
radiculopathy.  The claims folder must be 
made available to the examiners for 
review prior to the examinations.  All 
necessary diagnostic testing should be 
done to determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.  
If an examiner is unable to make any 
determination requested, it should be so 
indicated on the record.  The factors 
upon which any medical opinion is based 
should be explained.

The orthopedic examiner should be asked 
to address the following questions.  (The 
answers should be numbered to correspond 
to the questions posed.)

I.  The ranges of motion of the 
veteran's low back and neck and the 
normal ranges of motion.

II.  Whether there is any muscle 
spasm on extreme forward bending; 
loss of lateral motion; abnormal 
mobility on forced motion; listing 
of whole spine to opposite side, or 
positive Goldthwaite's sign.

III.  Whether there is any pain, 
weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is 
likely to be additional range of 
motion loss of the service connected 
cervical nerve root impingement with 
radiculopathy with left-sided 
numbness and chronic lumbosacral 
strain with radiculopathy, due to 
any of the following:  (1) pain on 
use, including flare ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The above determinations must, if 
feasible, be expressed in terms of 
the degree of additional range of 
motion loss or ankylosis (specify 
whether favorable or unfavorable) 
due to pain on use or during flare 
ups under § 4.45.   

The neurological examiner should describe 
any neurological manifestations referable 
to the service connected cervical nerve 
root impingement with radiculopathy with 
left-sided numbness and chronic 
lumbosacral strain with radiculopathy.  
The discussion must include notation as 
to whether the veteran has symptoms 
compatible with neuropathy; 
characteristic pain; demonstrable muscle 
spasm; or absent ankle jerk or other 
neurological findings appropriate to the 
site of any diseased disc.  If attacks of 
intervertebral disc syndrome are present, 
the examiner should note whether the 
attacks are recurrent, whether there is 
intermittent relief, or whether there is 
little intermittent relief.  All factors 
upon which any medical opinion is based 
must be set forth for the record.

As to cervical nerve root impingement, 
the neurological examiner should indicate 
the nerve group affected and the 
associated affected body parts, and 
indicate whether there is paralysis of 
same, and if so, if it is complete with 
either adduction, abduction, and rotation 
of the arm, elbow and wrist lost or 
severely affected; or all intrinsic 
muscles of the hand and some or all of 
the flexors of the wrist and fingers 
paralyzed; or if there is any incomplete 
paralysis and if it is severe, moderate, 
or mild.  

4.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case.  If 
the veteran fails to appear for the 
scheduled examinations, the RO should 
apply the provisions of 38 C.F.R. § 3.655 
and include a copy of the notification 
letters in the claims file showing the 
date of the examinations and the address 
to which notification was sent.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond.
 
Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




